     Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 1 of 21 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


JASON WEBB,

               Plaintiff,                                           Civ. Action No. 2:19-cv-00447
v.
STEVEN L. PAINE, State Superintendent of Schools,
in his individual capacity and official capacity; and
JAN BARTH, Assistant State Superintendent of Schools,
in her individual capacity and official capacity,

               Defendants.
                                         COMPLAINT

       Plaintiff Jason Webb, for his complaint against Defendants Steven L. Paine and Jan

Barth, allege, by and through his attorneys, as follows:

                                       INTRODUCTION

      1.       This case is about the abuse of power. Top officials at the West Virginia

Department of Education, Superintendent Steve Paine and assistant superintendent Jan Barth,

have used their government power to threaten and intimidate a private citizen, Jason Webb, for

exercising his First Amendment rights—specifically, for expressing his political views and

advocating for a client and state vendor that Paine and Barth oppose. In this case, Paine and

Barth threatened—on multiple occasions—a major education industry client of registered

lobbyist Webb, the standardized testing company ACT, Inc.

      2.       Several times in 2018 and 2019, Paine himself called top ACT officials—and

ultimately the CEO—to threaten them that if ACT did not stop Webb from publicly criticizing

Paine’s department or other vendors or education policies favored by Paine, or if ACT did not

fire Webb as their lobbyist, Paine would ensure that ACT would never do business with the State

of West Virginia again.
      Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 2 of 21 PageID #: 2



       3.       Paine and Barth’s inappropriate and retaliatory actions violate Webb’s First

Amendment rights and constitute tortious interference with Webb’s business relationship with

his client ACT.

       4.       Webb has brought this case to protect his rights under the U.S. Constitution and

West Virginia law and to put an end to the abuses of power at the West Virginia Department of

Education that are occurring under Paine and Barth’s corrupt leadership.

                                             PARTIES

        5.      Plaintiff Jason Webb is a citizen of West Virginia and registered lobbyist. Webb

conducts lobbying through Capitol Advocates, LLC, a West Virginia limited liability company

of which Webb is the sole member and lobbyist.

        6.      Steven L. Paine is and was at all relevant times the state superintendent of

schools. Paine is sued in his individual capacity for all claims for relief, except for the request for

prospective injunctive relief, in which case he is sued in his official capacity.

        7.      Jan Barth is and was at all relevant times an assistant superintendent in the West

Virginia Department of Education. Barth is sued in her individual capacity for all claims for

relief, except for the request for prospective injunctive relief, in which case she is sued in her

official capacity.

                                 JURISDICTION AND VENUE

        8.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and 28 U.S.C. § 1367.

        9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391. Defendants are

residents of the State of West Virginia and reside in this District. A substantial part of the events

or omissions giving rise to the claims in this action occurred in this District.



                                                   2
     Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 3 of 21 PageID #: 3



                                              FACTS

       10.       At all relevant times, Webb was a registered lobbyist in West Virginia and

conducted government affairs advocacy on behalf of his client, ACT, Inc. (“ACT”) through

Capitol Advocates, LLC.

       11.       The ACT test is a college entrance exam usually taken by high school students in

West Virginia.

       12.       The ACT test is the most popular college entrance exam among West Virginia

students.

       13.       On February 8, 2017, the Governor received a standing ovation during the State

of the State address after declaring, “I am going to propose we throw Smarter Balance in the

trash can and we go to ACT testing.”

       14.       The SAT is a different college entrance exam that is administered by an entity

known as the College Board. Far fewer West Virginia students take the SAT test than the ACT.

       15.       The ACT and SAT are similar education assessment products.

       16.       Another product of ACT, called “ACT Aspire,” is an assessment that would be

contracted by the Department to be given to students in grades three through eight that aligns

with the ACT test.

       17.       In January 2017, the West Virginia Board of Education (“WVBOE”) was

reshuffled. Governor Justice appointed three new members to the WVBOE.

       18.       On February 16, 2017, at the WVBOE’s monthly meeting, newly appointed

WVBOE member Chuck Hatfield made a motion to adopt the ACT as the state’s test. The West

Virginia Department of Education (the “Department”) said that the WVBOE could not do that,

and that the WVBOE should instead wait and see what action was taken by the Legislature in its

then-ongoing legislative session.

                                                  3
     Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 4 of 21 PageID #: 4



       19.     Later that month, House Bill 2711 was introduced in the House of Delegates. The

Department helped draft the language in H.B. 2711 as introduced. On March 23, 2017, the House

Education Committee changed the language related to the statewide assessment that would now

require the WVBOE to adopt a standard, curriculum-based achievement college entrance exam

for grade eleven that must include separate tests in English, reading, writing, mathematics, and

science.

       20.     The ACT test readily satisfies these objective requirements.

       21.     The House Education Committee’s amended assessment language reflected the

well-known desire of the Governor, then Legislature, and various educational groups that the

State should use the ACT test as the statewide assessment.

       22.     On March 23, 2017, Paine was appointed as the State Superintendent of Schools

by the WVBOE.

       23.     Additionally, earlier in the legislative session, officials at the Department had

asked Webb to advocate for a change to the data privacy laws related to EOS, or educational

opportunity service. EOS simply allows students who take the ACT test to check a box if they

would like to have their scores shared with colleges or universities, scholarships, and the

military. The Department explained to Webb that the change to the law was needed if the

Department were to choose the ACT test as the statewide assessment.

       24.     Although Webb did not want to lobby for a bill changing data privacy law, the

Department had a conference call with ACT officials telling them that a bill making such

changes was necessary. As a result, Webb ultimately agreed to advocate for the change. The

vehicle for this change was S.B. 656, which was introduced and passed by the Legislature with

overwhelming support, passing the Senate on a 34-0 vote and the House on a 91-7 vote.



                                                 4
      Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 5 of 21 PageID #: 5



        25.    Webb was then shocked to learn that Paine, as the new superintendent, was trying

to get the bill vetoed by the Governor. After all, it was the Department that wanted the bill in the

first place.

        26.    The Governor’s office then asked Webb for his views on the bill, and Webb

continued to advocate for its enactment because he had been told by the Department that ACT

had to have this language changed if ACT wanted to offer EOS in West Virginia.

        27.    In April 2017, when Paine learned that Webb was advocating for the Governor to

sign S.B. 656—contrary to Paine’s wishes—Paine called a national lobbyist for ACT (“National

Lobbyist”) whom Paine knew personally prior to becoming superintendent. Paine understood

that the National Lobbyist would relay his comments to ACT.

        28.    Paine told the National Lobbyist that if ACT wanted anything in West Virginia,

ACT better “get a handle on Jason Webb” because ACT and Webb were being “too heavy

handed.”

        29.    Paine also made clear to the National Lobbyist that ACT needed to do what Paine

said, and implied that otherwise there would be consequences to ACT in West Virginia.

Although Paine did not identify the specific consequences, the clear implication was that Paine

would use his position, influence, and authority to shut ACT out of remunerative statewide

assessment contracts if they did not stop Webb’s public advocacy or public expressions that had

upset Paine.

        30.    Paine told the National Lobbyist that instead of enacting S.B. 656, Paine and ACT

could “work out” any issues through WVBOE policy or within the terms of any contract

obtained by ACT to provide testing products.




                                                 5
     Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 6 of 21 PageID #: 6



       31.       This explanation by Paine runs completely counter to what two attorneys from the

Department told Webb and several ACT officials during a conference call during the legislative

session.

       32.       Paine’s stated reason for desiring to have S.B. 656 vetoed by the Governor was

that he did not want to reopen the debate over “Common Core.”

       33.       Paine’s stated reason was a mere pretext, indicating Paine’s desire to conceal his

ulterior motives. S.B. 656 had passed both the House and Senate overwhelmingly. Thus, there

was nothing to “debate.” Moreover, it was nonsensical for the superintendent, Paine, to try to kill

a bill that his Department had said was necessary.

       34.       Paine wanted to kill the bill because the bill, if enacted, would have helped ACT

in West Virginia.

       35.       After Paine’s call to the National Lobbyist, the National Lobbyist called Webb

and told him what Paine had said.

       36.       Following the discussion, the National Lobbyist and Webb concluded that the best

course would be to try to get along with Paine since he was the state superintendent, particularly

since they knew Paine gets upset easily.

       37.       Webb cautioned the National Lobbyist, however, that ACT should expect this

kind of behavior from Paine in the future.

       38.       As a result, Webb called the Governor’s office and told them that it was ok to

veto S.B. 656.

       39.       The Governor vetoed S.B. 656.




                                                  6
        Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 7 of 21 PageID #: 7



          40.   This was the first time Webb was made aware that Paine contacted high ranking

ACT, Inc. officials or representatives to threaten them and Webb’s client-relationship with ACT

as a result of Webb’s public advocacy and public expression.

          41.   On March 28, 2017, the House passed H.B. 2711, which contained the House

Education Committee’s amended language calling for the types of annual assessments that ACT

offers.

          42.   On March 30, Paine demanded a meeting with the CEO of ACT, Inc., but settled

for a meeting with a senior vice president of ACT. Paine wanted to meet with all the testing

companies to let them know that the Department was going to release a Request for Proposal

(“RFP”) for those companies to submit bids to provide the new assessments in West Virginia.

          43.   On April 4, H.B. 2711 was placed on the agenda of the Senate Education

Committee and committee counsel explained the bill to the Committee.

          44.   On April 5, officials from the Department met with Senator Mann, then-chairman

of the Senate Education Committee, and told him that they wanted to change some parts of the

bill.

          45.   Chairman Mann asked if the changes that the Department was requesting would

have an adverse effect on ACT’s chances of being chosen as the statewide assessment. The

Department assured Chairman Mann that it would have no effect on them being chosen.

          46.   Chairman Mann then agreed to make the changes and submitted them as a

committee amendment to be included at the next meeting of the committee.

          47.   The Department’s changes to the bill, including by removing the five subject

matter components of the assessment contained in the House version, would effectively have

allowed the Department to more easily select the SAT as the statewide assessment—and not the



                                                7
     Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 8 of 21 PageID #: 8



ACT—since the changes allowed the Department alone, under Paine’s helm, to set their own

parameters for the assessment and place the decision solely in their hands.

       48.     On April 6, Webb learned of the committee amendment and immediately

confronted several officials in the Governor’s office. Webb warned them that what the

Department was doing to the bill demonstrated that the Department was intent on choosing the

SAT despite the Governor, the Legislature, and most educational groups’ preference, and the

popularity of the ACT in West Virginia.

       49.     That same day, H.B. 2711 was changed by the Committee at the request of the

Department. Paine testified in front of the Committee about Common Core and other aspects of

the bill and said that the Department now supported the Senate committee amendment to the bill.

       50.     On March 30, Paine reached out to the National Lobbyist and demanded a

meeting as soon as possible with the CEO of ACT, Inc. Instead, a senior vice president of ACT

was sent to meet with Paine.

       51.     On April 7, Chuck Hatfield resigned from the WVBOE.

       52.     On April 10, a senior vice president of ACT met with Paine.

       53.     H.B. 2711 was signed by the Governor on April 26.

       54.     On May 12, the Department released its RFP for statewide assessments and a

blackout period was put in place, prohibiting anyone from discussing the contract other than the

formal presentations which are part of the RFP.

       55.     On June 5, ACT submitted its response to the RFP as to the grades 3 through 8

test with their ACT Aspire, and on June 19, ACT submitted its response as to the 11th grade test

with their ACT test.

       56.     SAT also submitted a response to the RFP.



                                                  8
     Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 9 of 21 PageID #: 9



       57.     Only ACT and SAT submitted responses to the RFP.

       58.     On June 20, during the blackout period of the RFP process, Paine informed Webb

in front of an unrelated client of Webb’s that “you all”—meaning ACT—“may win the [RFP] for

the 11th grade test, but we”—meaning the Department of Education—“are not going to use that

three through-eight test. That Aspire or whatever you call it. It’s junk,” and then walked away.

       59.     Paine’s comments to Webb during the pendency of the RFP were highly

inappropriate and in contravention of the blackout period set forth in the RFP.

       60.     Webb then informed the Senior Director of U.S. Government Relations at ACT,

Inc. (the “Senior Director”), of Paine’s comments.

       61.     On July 20, despite what Paine already revealed to Webb, ACT Aspire’s team

followed procedure and made its formal presentation to the Department as part of the RFP

process.

       62.     On July 27, the Department informed all vendors that the RFP was cancelled,

stating that neither the ACT nor the SAT submission met the minimum criteria. In particular,

neither submission scored 50 or above under the scoring system to qualify for further

consideration. The scoring system allowed points to be awarded from 0-70. A score below 50

was automatically disqualified.

       63.     Sometime after the first RFP was cancelled but before it was reissued shortly

thereafter, Paine personally called both companies to give them feedback on their submissions.

       64.     Paine later testified to the Senate Education Committee and admitted that he also

called the National Lobbyist (for ACT), because, as Paine testified, “I’ve worked with him

before in a previous life” and told him that “you guys [ACT] need to pay attention, close

attention, to this RFP because [ACT] is challenged.”



                                                9
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 10 of 21 PageID #: 10



       65.    Paine knew the National Lobbyist from their past work together at the Council of

Chief State School Officers, commonly called “CCSSO.”

       66.    The RFP was reissued in early August 2017. By the second week of September,

SAT was selected as the winner for the statewide assessment for grades three through eight.

       67.    SAT was awarded 51 or 52 points, according to Paine during testimony at a

Senate Education Committee hearing.

       68.    ACT was awarded only 23 points. After lodging a formal protest, the Department

rescored ACT by “finding” 26 new points. However, 49 was the highest number that a

submission could receive and yet be disqualified outright. Thus, ACT’s submission did not

proceed to the next stage of competitive bidding under the RFP. As a result, SAT was awarded

the statewide assessment contract.

       69.    In light of Paine’s past comments about ACT and Paine’s flagrant breach of the

blackout period, the actual scoring and rescoring by the Department of ACT’s submission was

highly suspicious.

       70.    Webb believed then and believes now that the Department’s scoring was

prejudiced against ACT based on the circumstantial evidence.

       71.    In September through December 2017, Webb continued to educate members of

the Legislature about the ACT test and ACT Aspire and why these products were preferable to

the College Board’s products, including the SAT.

       72.    On September 18, 2017, Paine, with Department attorney Sarah Stewart in the

background, called Webb to ask Webb why he was upset with Paine and the Department about

the RFP process, as Paine had heard.




                                               10
     Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 11 of 21 PageID #: 11



        73.    Paine told Webb that the Department followed the law. Webb responded by

noting that it was Paine and the Department who had themselves engineered the changes to the

assessment selection law (H.B. 2711) while it was in the Senate Education Committee. Paine

denied that, saying that all that pre-dated him because he had not been hired as superintendent

yet. That was untrue, since Paine had testified in the Senate Education Committee on the

amendment to the bill and, with it, told the Committee that he and the Department could support

the bill.

        74.    After Webb corrected Paine, Paine changed his story and said that the Senate

Education Committee amendment was done at a request of a Democratic senator so that the bill

would no longer “name ACT.”

        75.    Webb accurately responded that the bill had never “named” ACT.

        76.    The call was then dropped. Webb attempted to call him back, but Paine texted

Webb saying that he could not take the call due to a meeting.

        77.    Webb and Paine never had another conversation about the topic.

        78.    Sometime later in the fall of 2017, Paine contacted the National Lobbyist (of

ACT) to once again tell him that ACT should tell Webb to stop criticizing how Paine and the

Department conducted the RFP process or they would never do business in the State again.

        79.    Webb had publicly expressed his view that the RFP process did not seem fair due

to the suspicious scoring that had occurred in both the first score of the reissued RFP and the

subsequent score produced under the formal protest.

        80.    On January 28, 2018, Paine contacted the Senior Vice President for State and

Local Programs at ACT (the “Senior VP for Programs”). Paine told the Senior VP for Programs




                                                11
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 12 of 21 PageID #: 12



that Webb’s public criticism of Paine and his Department related to the RFP process was

“getting under his skin” and that ACT needed to “handle it or else.”

       81.     On February 9, 2018, Paine again called the Senior VP for Programs, this time

with a fairly urgent tone, likely due to legislators (then in session), led by Chairman Mann,

wanting to run a bill to give counties the option to choose either the ACT or SAT standardized

testing products.

       82.     Paine then met with Chairman Mann and Senator Rucker and told them there is

no need for this legislation. Department attorney Sarah Stewart was in this meeting. Paine said

the Department can and will do this themselves and to please not pass this bill.

       83.     As a result of Paine’s promise, Chairman Mann pulled the bill and the Department

drafted a statement for Mann to read on the floor of the Senate the next day, which he did. The

statement declared that, based on Paine’s statement and promise, “Starting next year, the

assessment test will be county choice between ACT or SAT.”

       84.     As it turned out, Paine’s statement was false, and the Department has not done

what it promised to Senator Mann and Senator Rucker.

       85.     In mid-to-late December 2018, Paine and Barth called the Senior VP for

Programs at ACT and told him to prevent Webb from posting about certain topics on Twitter,

implying negative consequences to ACT if ACT did not do so.

       86.     Prior to the call, Webb had authored and publicly posted on Twitter criticizing the

SAT as a Common Core test.

       87.     The Senior VP for Programs told the Senior Director, both of ACT, about the

menacing call from Paine.




                                                12
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 13 of 21 PageID #: 13



          88.   The Senior Director then texted Webb to relay to him what Paine had said. The

Senior Director wrote to Webb that Paine and Barth “are monitoring your tweets.”

          89.   In response to this, Webb told the Senior Director that he would “tone down” his

tweets.

          90.   As a result of Paine and Barth’s threatening call, Webb deleted one of his tweets

that had included criticism of the Department by name.

          91.   Neither the Senior Director nor anyone else at ACT asked Webb to delete his

Tweets or stop or limit his tweeting about education policy issues.

          92.   On February 6, 2019, Paine and Barth again called the Senior VP for Programs

objecting to other recent posts by Webb on Twitter. Paine and Barth told the Senior VP for

Programs that ACT needed to get rid of Webb—i.e., fire him—or else ACT would never do any

business in West Virginia again.

          93.   Prior to the call, Webb had authored and publicly posted several times on Twitter

about education policy issues that apparently upset Paine and Barth.

          94.   Told about this additional call, the Senior Director texted Webb on February 6

about the call, asking Webb, “Are you DOE [the Department] bashing again?”

          95.   As before, neither the Senior Director nor anyone else at ACT asked Webb to

delete his Tweets or stop or limit tweeting about education issues.

          96.   However, as a result of hearing that Paine had again threatened his client over his

tweets about education issues, Webb deleted certain tweets of his that expressed commentary on

education policy issues. These tweets had also apparently upset Paine and Barth.

          97.   On February 28, 2019, Paine again called the Senior VP of Programs about his

displeasure with Webb.



                                                 13
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 14 of 21 PageID #: 14



       98.     On March 4, Paine called the Senior VP of Programs at ACT directly and

demanded a phone call alone with the CEO of ACT. Paine made clear to the Senior VP of

Programs that Paine did not want anyone else in the room with the ACT CEO when the call

occurred.

       99.     ACT agreed to those conditions and Paine spoke with the CEO by phone on

March 5, 2019. During the call, Paine told the CEO that Webb had a “bad reputation” and that

ACT needed to “get rid of him” or the Department would disqualify ACT from participating in

future bids due to ACT having an “unscrupulous” person associated with their company.

       100.    The CEO responded to Paine that if Webb had done something wrong, then Paine

should file a complaint with the West Virginia Ethics Commission. Paine told the CEO that if

ACT still had Webb under contract as their lobbyist when the statewide assessment came up

again (for a new RFP process), then ACT would be disqualified as a result.

       101.    On March 5, 2019, Paine contacted the National Lobbyist (of ACT) seeking to

compromise on the language in S.B. 624. The bill would thus allow counties the ability to offer

the ACT test as provided for under federal law.

       102.    On March 9, Paine walked up to Webb outside the Senate chamber and asked if

Webb would agree to meet with him to “mend the fences,”—even though only four days before

Paine had called the CEO of ACT to threaten them and Webb’s position due to Webb’s advocacy

and publicly expressed education policy views.

       103.    Based on Paine’s history, Paine’s entreaty to Webb was clearly insincere and

reflected only his selfish attempt to avoid negative consequences to his abuses of power.

       104.    During this same conversation, Webb asked Paine if he approved of the current

language of S.B. 624, which by then included the compromise language that Paine previously



                                                  14
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 15 of 21 PageID #: 15



sought. Paine indicated he did, and that Department attorney Sarah Stewart had worked out

language with Senator Rucker, the chair of the Senate Education Committee.

        105.    Paine’s statements were once again false. In fact, Paine later asked the Governor’s

office to veto the bill, which the Governor did.

                                                COUNT I

    VIOLATION OF THE FIRST AMENDMENT (42 U.S.C. § 1983) - RETALIATION

        106.    Webb repeats, realleges, and incorporates the allegations in the paragraphs above

as though fully set forth herein.

        107.    The First Amendment provides that “Congress shall make no law . . . abridging

the freedom of speech. . . .” U.S. Const. amend. I.

        108.    “The First Amendment right to free speech includes not only the affirmative right

to speak, but also the right to be free from retaliation by a public official for the exercise of that

right.” Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 685 (4th Cir. 2000); see ACLU v.

Wicomico County, Md., 999 F.2d 780, 785 (4th Cir. 1993) (“Retaliation . . . is . . . actionable

because retaliatory actions may tend to chill individuals’ exercise of constitutional rights.”)

        109.    Title 28 U.S.C. § 1983 provides a federal cause of action for the deprivation of a

constitutional right by state officials.

        110.    “Every person who, under color of any statute, ordinance, regulation, custom, or

usage, . . . subjects, or causes to be subjected, any [person] to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured

in an action at law. . . .” 28 U.S.C. § 1983.

        111.    A plaintiff must establish three elements to prove a First Amendment Section

1983 retaliation claim. First, the plaintiff must demonstrate that his or her speech was protected.

Second, the plaintiff must demonstrate that the defendant’s retaliatory action adversely affected

                                                   15
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 16 of 21 PageID #: 16



the plaintiff’s constitutionally protected speech. A plaintiff suffers adverse action if the

defendant’s allegedly retaliatory conduct would likely deter a person of ordinary firmness from

the exercise of First Amendment rights. See Constantine v. Rectors & Visitors of George Mason

Univ., 411 F.3d 474, 500 (4th Cir. 2005). Third and finally, the plaintiff must demonstrate that a

causal relationship exists between his or her speech and the defendant’s retaliatory action. See

Suarez, 202 F.3d at 685-86.

          112.   Webb’s speech was protected. As a private citizen, Webb had a First Amendment

right to publicly express his views on political issues in West Virginia, including his opposition

to certain education policy and education related vendors favored by Paine and Barth.

          113.   Paine and Barth have continuously retaliated against Webb for exercising his First

Amendment right to free speech by threatening Webb’s client ACT with blackballing and closer

governmental scrutiny of ACT bids for public contracts if ACT did not shut Webb up or fire him,

in response to Webb’s participation in the public debate over education issues and vendors at the

forefront of education policy debate in West Virginia.

          114.   Paine and Barth have used their leverage of potential future punishment against

ACT based on their position and authority to try to prevent Webb from exercising his First

Amendment rights.

          115.   Paine and Barth’s ongoing retaliatory actions have adversely affected Webb’s

constitutionally protected speech because Paine and Barth’s threats would likely deter a person

of ordinary firmness from the exercise of First Amendment rights.

          116.   As a direct and proximate result of Paine and Barth’s repeated and continuous

threats, Webb has been damaged by deprivation of his First Amendment rights to freedom of

speech.



                                                  16
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 17 of 21 PageID #: 17



         117.   As a result of Paine and Barth’s repeated, continuous, and ongoing

unconstitutional conduct, Webb has been damaged by deprivation of his rights to freedom of

speech under the First Amendment, and suffered harm to his reputation, his business relationship

with ACT, emotional distress, anguish, embarrassment, and humiliation.

         118.   Webb is also entitled to reasonable attorney’s fees and costs. See 42 U.S.C. §

1988.

         119.   Paine and Barth are plainly not entitled to qualified immunity in this case. First,

Paine and Barth’s conduct violated Webb’s First Amendment rights, as explained above. Second,

it is “well established” in the Fourth Circuit “that a public official may not misuse his power to

retaliate against an individual for the exercise of a valid constitutional right.” Trulock v. Freeh,

275 F.3d 391, 405 (4th Cir. 2001). And “[i]n the specific context at issue here, it is clearly

established that the First Amendment prohibits an officer from retaliating against an individual

for speaking critically of the government.” Blankenship v. Manchin, 471 F.3d 523, 533 (4th Cir.

2006).

                                             COUNT II

            TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS

         120.   Webb repeats, realleges, and incorporates the allegations in the paragraphs above

as though fully set forth herein.

         121.   Under West Virginia law, a claim for tortious interference exists where the

plaintiff can demonstrate “(1) [the] existence of a contractual or business relationship or

expectancy; (2) an intentional act of improper interference by a party outside that relationship or

expectancy; (3) proof that the interference caused the harm sustained; and (4) damages. Hatfield

v. Health Management Associates of West Virginia, 223 W.Va. 259, 672 S.E. 395, 403 (2008);



                                                  17
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 18 of 21 PageID #: 18



Torbett v. Wheeling Savings & Trust Co., 173 W.Va. 210, 314 S.E. 166 (1983).” Smith v. Teach,

No. 3:07-CV-49, 2009 WL 2378670, at *2 (N.D. W. Va. July 28, 2009).

       122.    “One who intentionally and improperly interferes with the performance of a

contract . . . between another and a third person, by preventing the other from performing the

contract or causing his performance to be more expensive or burdensome, is subject to liability to

the other for the pecuniary loss resulting to him.” Restatement (Second) of Torts § 766A (1979);

see, e.g., Smith v. Teach, No. 3:07-CV-49, 2009 WL 2378670, at *2 (N.D. W. Va. July 28, 2009)

(applying WV law; relying on Section § 766A of the Restatement in denying summary

judgment); Torbett, 314 S.E.2d at 171-72 (“rel[ying] upon the Restatement for guidance”).

       123.    “If the plaintiff’s performance has intentionally been made more burdensome or

more expensive by the actor, the cost that he incurs in order to obtain the performance by the

third party has increased, and the net benefit from the third person’s performance has been

correspondingly diminished. This Section [of the Restatement] covers that loss, too.”

Restatement (Second) of Torts § 766A cmt. (1979).

       124.    “One who is liable to another for interference with a contract . . . is liable for

damages for (a) the pecuniary loss of the benefits of the contract or the prospective relation; (b)

consequential losses for which the interference is a legal cause; and (c) emotional distress or

actual harm to reputation, if they are reasonably to be expected to result from the interference.”

Restatement (Second) of Torts § 774A (1979).

       125.    “Recovery for emotional distress is allowable if it was reasonably to be expected

to result from the interference. The same is true of actual harm to reputation.” Restatement

(Second) of Torts § 774A cmt.




                                                 18
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 19 of 21 PageID #: 19



       126.    The Supreme Court of Appeals of West Virginia has relied upon Section 774A of

the Restatement. See, e.g., Bd. of Educ. of McDowell Cty. v. Zando, Martin & Milstead, Inc., 390

S.E.2d 796, 808 (W. Va. 1990).

       127.    At all relevant times, Webb has had a contractual or business relationship and

expectancy with ACT.

       128.    Paine and Barth intentionally, improperly, and tortiously interfered with Webb’s

business relationship and expectancy with ACT by repeatedly contacting and threatening ACT

with adverse public action if ACT did not limit Webb’s ability to lobby for his client or fire him.

       129.    Paine and Barth’s unlawful interference caused damage to Webb for harm to

business reputation, emotional distress, anguish, embarrassment, and humiliation.

                                           COUNT III

                                     CIVIL CONSPIRACY

       130.    West Virginia law “recognize[s]” civil conspiracy “as a separate claim.” Jane

Doe-1 v. Corp. of President of The Church of Jesus Christ of Latter-day Saints, 443, 801 S.E.2d

443, 458 (W. Va. 2017).

       131.    “‘A civil conspiracy is a combination of two or more persons by concerted action

to accomplish an unlawful purpose or to accomplish some purpose, not in itself unlawful, by

unlawful means. The cause of action is not created by the conspiracy but by the wrongful acts

done by the defendants to the injury of the plaintiff.’ Syl. Pt. 8, Dunn v. Rockwell, 225 W.Va. 43,

689 S.E.2d 255 (2009).” Syl. Pt. 3, Corp. of President of The Church of Jesus Christ of Latter-

day Saints, 801 S.E.2d 443.

       132.    “‘A civil conspiracy is ... a legal doctrine under which liability for a tort may be

imposed on people who did not actually commit a tort themselves but who shared a common

plan for its commission with the actual perpetrator(s).’ Syl. Pt. 9, in part, Dunn v. Rockwell, 225

                                                 19
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 20 of 21 PageID #: 20



W.Va. 43, 689 S.E.2d 255 (2009).” Syl. Pt. 4, Corp. of President of The Church of Jesus Christ

of Latter-day Saints, 801 S.E.2d 443.

       133.    Paine and Barth unlawfully conspired to harm Webb.

       134.    Paine, together with Barth’s counsel and support, repeatedly retaliated against

Webb for exercising his First Amendment rights.

       135.    Paine, together with Barth’s counsel and support, repeatedly interfered with

Webb’s business relationship with ACT.

       136.    As a result of Paine and Barth’s unlawful conspiracy, Webb suffered damages for

deprivation of his First Amendment right to free speech, harm to his business relationship with

ACT, business reputation, emotional distress, anguish, embarrassment, and humiliation.

                                               ***

WHEREFORE, Webb respectfully requests the following relief:

   1. Trial by jury;

   2. Judgment against the defendants in their individual capacities for compensatory and

       consequential damages in an amount to be determined at trial, plus court costs and

       expenses;

   3. Attorney’s fees and costs under 28 U.S.C. § 1988;

   4. Pre-judgment and post-judgment interest at the maximum allowable rates at law;

   5. Declaratory and injunctive relief against the Defendants in their official capacities as to

       Count I;

   6. Punitive damages against the Defendants in their individual capacities; and

   7. Any other relief to which Webb may seek or be entitled to under law or equity.




                                                20
    Case 2:19-cv-00447 Document 1 Filed 06/12/19 Page 21 of 21 PageID #: 21



Dated: June 12, 2019                       JASON WEBB,

                                           By Counsel.


                                           /s/ J. Zak Ritchie
                                           J. Zak Ritchie (WVSB #11705)
                                           Michael B. Hissam (WVSB #11526)
                                           HISSAM FORMAN DONOVAN RITCHIE PLLC
                                           P.O. Box 3983
                                           Charleston, WV 25339
                                           681-265-3802 office
                                           304-982-8056 fax
                                           zritchie@hfdrlaw.com
                                           mhissam@hfdrlaw.com




                                      21
